Case 19-01069-JMM        Doc 116     Filed 03/09/20 Entered 03/09/20 17:36:21              Desc Main
                                    Document     Page 1 of 7




 Robert A. Faucher (ISB #4745)
 Christopher C. McCurdy (ISB #8552)
 HOLLAND & HART LLP
 800 West Main Street, Suite 1750
 P.O. Box 2527
 Boise, Idaho 83701-2527
 Telephone: (208) 342-5000
 Facsimile: (208) 343-8869
 Email: rfaucher@hollandhart.com
          ccmccurdy@hollandhart.com

 Attorneys for BrunoBuilt, Inc.

                     IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF IDAHO

 In re:                                              Case No. 19-01069-JMM

 WILLIAM E. DEMPSEY, II and                          Chapter 11
 AMY D. DEMPSEY,

                        Debtors.

      BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S
                ADEQUATE PROTECTION STIPULATION

          NOW COMES BRUNOBUILT, INC. and represents as follows:

                                             Introduction

          1.    BrunoBuilt, Inc. (“BrunoBuilt”) is the estate’s largest creditor. It is unsecured.

          2.    Washington Trust Bank (“Bank”) asserts a second priority deed of trust against

 Debtors’ Boise residence. Bank and Debtors have filed a stipulated motion, docket no. 110 (the

 “Motion”) seeking approval of a stipulation authorizing Debtors to recommence, postpetition,

 their regular payments on the Bank’s prepetition loan.

          3.    BrunoBuilt objects to the Motion.




 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 1
Case 19-01069-JMM         Doc 116     Filed 03/09/20 Entered 03/09/20 17:36:21              Desc Main
                                     Document     Page 2 of 7




        4.      The basis of the Motion is that Bank lacks adequate protection. However, there is

 no credible evidence this is so.

                         Debtors Own a Residential Estate in Foothills East

        5.      Debtors own a five-bedroom luxury house in the East Boise foothills. It has more

 than 5,000 square feet of total living space. The estate consists of five different tax parcels,

 composed of six different subdivision lots. Two tax parcels (three subdivision lots) are improved

 with the house, with a street address of 1720 E. Sendero Lane. Other parcels constitute the

 driveway and the large grounds. The five tax parcels (six lots) are collectively referred to in this

 Objection as the “Residential Estate.” The Residential Estate is Debtors’ largest asset.

        6.      Debtors have testified under oath that they purchased the Residential Estate for

 $585,000 in August 2016, before the recent historic run-up in real estate prices in Boise. Debtors

 testified that they conducted $70,000 in renovations to their home after purchasing the

 Residential Estate.

   Almost Everything in the Motion Regarding the Residential Estate is Misleading or Incorrect

        7.      Nearly everything Debtors disclose to the Court regarding the Residential Estate

 in the Motion is misleading or incorrect.

        8.      Debtors do not disclose that Bank’s security interest almost certainly covers the

 entire Residential Estate, not just the house. Bank’s deed of trust is attached to Exhibit B of the

 Motion, and identifies all six subdivision lots.

        9.      In identifying the supposed value of Bank’s collateral, Debtors give the Court

 only the supposed value of the house. Of course, this is misleading. The house is only part of

 Bank’s collateral. In Debtors’ schedule of assets, Debtors attribute separate value to the other

 four tax parcels, but the Motion does not include that value. (Of course, if Bank is waiving the

 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 2
Case 19-01069-JMM           Doc 116    Filed 03/09/20 Entered 03/09/20 17:36:21             Desc Main
                                      Document     Page 3 of 7




 rest of its collateral, BrunoBuilt will happily respect the waiver. It is true that Bank’s deed of

 trust identifies only one of the five tax parcels.).

         10.     While Debtors in their Motion contend that Bank is undersecured, or nearly

 undersecured, Debtors in their schedule of exempt assets claim their full $100,000 homestead

 exemption. Of course, these two contentions are inconsistent. If there is value to support

 Debtors’ $100,000 homestead exemption, then obviously Bank has an equity cushion that

 constitutes adequate protection. This is especially clear given that the secured creditors’ two

 mortgages accrue less than $70/day in post-petition interest.

                                   Debtors’ Valuation is Not Credible

         11.     In the Motion, Debtors suggest that Bank’s collateral is worth $582,000. This

 valuation is not the least bit credible. It is much too low.

         12.     First, as noted above, Debtors misleadingly do not even attribute to Bank the

 value of all of its collateral.

         13.     Second, Debtors purchased their Residential Estate in August 2016 for $585,000

 and put $70,000 into it. That provides a cost basis of $655,000, before the incredible run-up in

 real estate values in Boise in the last 42 months. The idea that Bank’s collateral is worth

 $582,000 is absurd. Of course, in their effort to lowball the value of Bank’s collateral in the

 Motion, Debtors disclose in the Motion neither the purchase price nor the cost of their house

 renovations. BrunoBuilt had to conduct examinations of Debtors under oath to obtain that

 information.

         14.     Anticipating that Debtors would lowball the value of their Residential Estate,

 BrunoBuilt had the Residential Estate appraised very recently. In the unlikely event that an




 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 3
Case 19-01069-JMM         Doc 116     Filed 03/09/20 Entered 03/09/20 17:36:21               Desc Main
                                     Document     Page 4 of 7




 evidentiary hearing on the Motion proves necessary, BrunoBuilt will convincingly prove that

 Bank has a substantial equity cushion, which provides Bank adequate protection.

       Debtors Do Not Disclose that the First Priority Deed of Trust is Probably Avoidable

        15.     The Motion makes passing reference to the first priority debt on the Residential

 Estate. That debt is held by Idaho Central Credit Union (“ICCU”) and is in the approximate

 petition date amount of $482,000. It is the existence of ICCU’s security interest that supposedly

 supports Debtors’ contention that Bank may be undersecured.

        16.     There is no indication, however, that Debtors have made any analysis of ICCU’s

 position during the six months this case has been pending.

        17.     BrunoBuilt, however, has conducted such an analysis. BrunoBuilt asserts that

 ICCU’s security interest may well be without value. Of course, such a result would have

 substantial impact on this Court’s evaluation of the Motion.

        18.     As noted above, the Residential Estate consists of many parcels.

        19.     ICCU recorded its deed of trust against only two of the six subdivision lots (one

 tax parcel). The deed of trust is included in ICCU’s Claim No. 9 in the claim registry. Debtors’

 house alone spans three lots (two tax parcels), however. Accordingly, ICCU’s deed of trust

 apparently does not even cover the entire house, much less the driveway or the grounds.

        20.     ICCU did eventually re-record its deed of trust, attaching to it a legal description

 encompassing all six subdivision lots (five tax parcels). However, Debtors did not sign the re-

 recorded deed of trust. ICCU apparently just stapled a different legal description to the existing

 deed of trust and recorded it again. Of course, the re-recorded deed of trust does not give ICCU

 a security interest in the four other subdivision lots. “The failure of a grantor to re-sign and re-

 acknowledge a deed that has been altered by the grantee renders that deed null and void on its

 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 4
Case 19-01069-JMM           Doc 116    Filed 03/09/20 Entered 03/09/20 17:36:21             Desc Main
                                      Document     Page 5 of 7




 face.” Armstrong v. Berco Res., Ltd., 752 F.3d 716, 725 (8th Cir. 2014) (quoting Johnson v.

 Hovland, 795 N.W.2d 294, 301 (N.D. 2011)) (applying North Dakota law).1

           21.    BrunoBuilt believes, then, that Debtors can bring litigation against ICCU to avoid

 and nullify ICCU’s claimed security interest in, at the least, the four lots that are only described

 in the re-recorded deed of trust.

           22.    If such a result came to pass, ICCU’s collateral would consist, at most, of part of a

 house. Those rooms would have no driveway or lawn. Under section 506(a) then, ICCU’s

 secured claim would likely be without any value.

           23.    Obviously, the Motion cannot be granted until Debtors can appropriately address

 the status of ICCU’s lien.

          Debtors’ Adequate Protection Proposal Is Completely Inconsistent with the Interests
                                      of the Bankruptcy Estate

           24.    Debtors’ and Bank’s adequate protection proposal is that Debtors would resume

 their prepetition payment schedule. Debtors assert this is advisable because Bank is (or will soon

 be) undersecured; Debtors wish to keep their Residential Estate; and Debtors intend to reaffirm

 their debt to Bank.

           25.    The idea that Bank is undersecured is addressed at ¶¶ 8-23 above.

           26.    The ideas that Debtors will keep their Residential Estate and reaffirm Bank’s debt

 are antithetical to the interests of the bankruptcy estate for a host of reasons.

           27.    First, while the idea that Debtors would remain in their luxury home is no doubt

 comforting to Debtors, it does nothing for their creditors. BrunoBuilt believes a liquidation of

 the Residential Estate will produce somewhere in the range of $350,000-$735,000 in cash


 1
     ICCU did not attach the re-recorded deed of trust to its proof of claim.

 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 5
Case 19-01069-JMM        Doc 116        Filed 03/09/20 Entered 03/09/20 17:36:21        Desc Main
                                       Document     Page 6 of 7




 proceeds to the estate after payment of secured debt. The Residential Estate must be sold, and

 quickly.

        28.     Second, even in the extremely unlikely event Debtors stay in their Residential

 Estate, they should cram Bank down over 30 years at today’s record low interest rates, rather

 than retain a higher-rate loan with a near maturity. Debtors’ proposal makes no sense insofar as

 the estate as a whole is concerned.

        29.     Third, even if Bank were entitled to adequate protection—which it isn’t—a more

 appropriate adequate protection proposal would be for Debtors to agree to pay real property taxes

 and to pay Bank $46.22 per diem, which is the amount of the interest accruing on ICCU’s claim.

                                             Conclusion

        30.     The Motion has no merit whatsoever.

        WHEREFORE, BrunoBuilt, Inc. prays that the Court deny the Motion seeking approval

 of the adequate protection stipulation between Debtors and Washington Trust Bank.

        DATE this 9th day of March, 2020.

                                               HOLLAND & HART LLP


                                               By /s/ Robert A. Faucher
                                                  Robert A. Faucher, of the firm
                                                  Attorneys for BrunoBuilt, Inc.




 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 6
Case 19-01069-JMM       Doc 116     Filed 03/09/20 Entered 03/09/20 17:36:21         Desc Main
                                   Document     Page 7 of 7




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of March, 2020, I filed the foregoing
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Holly Roark                                         •   holly@roarklawboise.com
 ROARK LAW OFFICES
 950 Bannock Street, Suite 1100
 Boise, ID 83702
 Telephone: (208) 536-3638
 Attorneys for Debtors

 Brett R. Cahoon                                     •   ustp.region18.bs.ecf@usdoj.gov
 Office of the U.S. Trustee
 720 Park Blvd., Suite 220
 Boise, ID 83712
 Telephone: (208) 334-1300

 Mark B. Perry                                       •   mbp@perrylawpc.com
 Trevor L. Hart                                      •   tlh@perrylawpc.com
 PERRY LAW, P.C.
 P.O. Box 637
 Boise, ID 83701-0637
 Telephone: (208) 338-1001
 Attorneys for Washington Trust Bank




                                            /s/ Robert A. Faucher
                                            Robert A. Faucher
                                            of HOLLAND & HART LLP
 14260789_3




 BRUNOBUILT, INC.’S OBJECTION TO WASHINGTON TRUST BANK’S ADEQUATE
 PROTECTION STIPULATION - 7
